Citation Nr: 1827394	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  04-03 483A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for degenerative disc disease (DDD) of the lumbar spine.

2.  Entitlement to a disability rating in excess of 20 percent prior to October 24, 2007, and in excess of 30 percent thereafter, for DDD of the cervical spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to March 1993. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2002 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2015, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.

In a December 2015 decision, the Board reopened and granted a service connection claim for a right shoulder disability.  At that time, the Board also remanded the lumbar spine and neck rating claims for additional development.  In doing so, the Board remanded an intertwined claim for a total disability rating based on individual unemployability due to service-connected disabilities prior to August 1, 2008.

When the case was in remand status, in an April 2017 rating decision, the RO granted the TDIU rating effective earlier to July 7, 2006.  This represents a full grant of the benefit sought as the Veteran has expressly stated that July 6, 2006 was the last time he worked full-time.  Thus, the TDIU issue is no longer before the Board.

Additionally, the RO implemented the Board's right shoulder service connection grant in a May 2016 rating decision.  The Veteran appealed for an earlier effective date and higher rating for the associated scar.  In the May 2017 substantive appeal for those issues, the Veteran requested a Board videoconference hearing.  Thereafter, a hearing was scheduled for February 2018.  However, in February 2018, the Veteran indicated he would not be able to attend the hearing due to his medical conditions and requested that the appeal continue.  The appeal as to those issues will be addressed in a separate Board decision, if in order.


REMAND

The Board finds that the Veteran's claims for increased ratings for his service-connected back and cervical disabilities must be remanded for further development.

Following the Board's December 2015 remand, the Veteran was afforded a November 2016 VA examination to assess the severity of his back and neck disabilities.  With regard to the low back disorder, the Veteran reported suffering flare-ups, including muscle spasms, soreness and tenderness.  Range of motion testing revealed forward flexion to 50 degrees, pain during all range of motion testing with functional loss due to the pain.  No additional loss of motion was found after repetition.  The examiner stated the factors contributing to functional loss include pain, fatigue, weakness and lack of endurance.  The examination was not conducted during a flare-up, but the examiner indicated the examination is consistent with the Veteran's statements and his forward flexion would be reduced to 40 degrees due to a flare-up.  He indicated there is no ankylosis of the spine.

With regard to the cervical disorder, during the November 2016 VA examination the Veteran reported flare-ups causing stiffness, pain and making it hard for him to swallow.  The Veteran further reported constant pain and tightness with limited ability to look up and down or from side to side.  Range of motion testing showed forward flexion to 25 degrees with pain indicated throughout testing.  The Veteran was unable to perform repetitions due to severe pain.  With regard to flare-ups, the examiner stated a range of motion estimate could not be provided without resorting to mere speculation due to the Veteran's severe pain.  The examiner noted less movement than normal, weakened movement and stiffness.  Additionally, he found no ankylosis of the spine.

The Board finds that despite the November 2016 VA examination, a remand is required for a new VA examination to fully evaluate the severity of the Veteran's service-connected lower back and neck disabilities.  The examiner should fully examine the Veteran and test for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

The Board notes the November 2016 examiner did provide an adequate rationale with regard to the Veteran's flare-ups.  He addressed the Veteran's reported flare-ups and symptoms from such, as well as the impact they have on any additional functional loss the flare-ups cause to his back and neck.  See Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).

In light of the remand, updated VA treatment records should be associated with the file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete VA treatment records from June 2016.

2.  Then, schedule the Veteran for an appropriate VA examination to determine the nature and severity of his service-connected lumbar and cervical spine disabilities.

The examiner should record the range of motion observed on clinical evaluation.  The examiner should specifically test the back and neck for pain on both active and passive motion, and in weight bearing and nonweight-bearing.

If there are flare-ups, and the examination is not conducted during one, the examiner should also estimate the functional loss that would occur during flares, if possible.

All opinions expressed should be accompanied by supporting rationale.  If the above cannot be answered, it should be explained why.

3.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

